Citation Nr: 0929409	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  09-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of wound of 
left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to 
September 1955, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for residuals of 
wound of left lower extremity.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In May 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A copy of the hearing transcript is 
of record and has been reviewed.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's September 1955 Separation Examination Report is 
negative for complaints, treatment, and diagnosis of any left 
lower extremity disability, to include a venous stasis ulcer 
of the left leg; his DD-214 is negative for wounds as a 
result of action with enemy forces; and there is no probative 
positive evidence of a nexus between the Veteran's left lower 
extremity disability and his service.


CONCLUSION OF LAW

Residuals of wound of left lower extremity were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.159 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in an 
April 2008 letter.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim, and of the Veteran's and VA's respective duties for 
obtaining evidence.  In an April 2008 attachment to a notice 
letter, the RO advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Unfortunately, the Veteran's complete STRs are not associated 
with the claims folder.  After extensive efforts to locate 
such records, VA was informed by the National Personnel 
Records Center (NPRC), formerly the National Archives and 
Records Administration, that the Veteran's STRs were 
unavailable.  See February 2008 Letter from NPRC; July 2008 
Memorandum from VA; November 2008 VA Request for Information 
to NPRC.  Only the Veteran's September 1955 Separation 
Examination Report is of record.  In cases such as these, 
where the STRs are largely unavailable, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 
19 Vet. App. 215 (2005).          

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains the 
Veteran's September 1955 Separation Examination Report, DD-
214, VA medical evidence, DRO hearing transcript, a photo of 
the Veteran's left leg, and statements submitted by and on 
behalf of the Veteran.  As noted, the Veteran requested and 
was provided a hearing before a DRO on May 2009, and the 
hearing transcript is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the service connection claim that has not 
been obtained.  In fact, in a "VCAA Notice Response," 
received May 2008, the Veteran indicated that he had no 
additional evidence to substantiate his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
  
Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Furthermore, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here , the Veteran claims that he incurred a left leg injury 
in-service when a vehicle overturned during an enemy shell 
explosion while the Veteran served in the Korean War with the 
508th Antiaircraft Artillery (AAA) Operations Detachment in 
July 1954.  See "Statement in Support of Claim," VA Form 
21-4138, received May 2008; September 2008 Type-Written 
Statement from the Veteran (Notice of Disagreement).  VA has 
been unable to verify whether such accident occurred (see 
November 2008 VA Request for Information to NPRC), and the 
Veteran has provided no evidence to verify the occurrence of 
such accident (see May 2009 DRO Hearing Transcript) (the 
Veteran stated that private treatment records for his left 
leg were unavailable and he did not keep in touch with anyone 
that was injured during the truck accident).  The Veteran 
also claims that he did not "take [his left leg] injury 
seriously in-service," but after other injuries to his left 
leg an open sore appeared.  See May 2009 DRO Hearing 
Transcript.  On review of the record, the Board finds that 
service connection for residuals of wound of left lower 
extremity cannot be granted.

Initially, the Board notes that the Veteran has a current 
disability (diagnosed as venous stasis ulcer of the left leg) 
to meet the threshold requirement for a service connection 
claim.  See February 2008 Wound Progress Note, Bay Pines VA 
Medical center (VAMC).  However, the Veteran's September 1955 
Separation Examination Report is negative for complaints, 
treatment, or diagnoses of any left lower extremity 
disability, including venous stasis ulcer of the left leg, 
in-service.    

Further, post-service, the first indication of any left lower 
extremity condition is reflected in an October 2001 Primary 
Care Routine Follow-up Note from Bay Pines VAMC, containing 
complaints of left leg swelling present for years, dated 
approximately forty-six years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).    

There is also no probative positive evidence of a nexus 
between the Veteran's left lower extremity disability and his 
service.  Review of the Veteran's claims folder is negative 
for a medical opinion relating his current left leg 
disability to his active duty service.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for residuals of 
wound of left lower extremity.  However, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates that he was not diagnosed with any left lower 
extremity disability in-service or noted to have an wounds or 
injuries to the left lower extremity in-service, and did not 
seek treatment for any left lower extremity symptoms until 
many years after service, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

The Board notes that the only evidence relating the Veteran's 
left lower extremity disability to his service is his own 
statements.  Although the Veteran is competent to describe 
his symptomatology (see Layno v. Brown, 6 Vet. App. 465, 469 
(1994)) and believes that his left lower extremity disability 
is caused by a claimed injury to the left lower extremity in-
service, his opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

As the preponderance of the evidence is against findings that 
the Veteran's left lower extremity disability is proximately 
due to his active duty service, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for residuals of wound of 
left lower extremity is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


